Title: To James Madison from Richard Shippey Hackley, 28 September 1808
From: Hackley, Richard Shippey
To: Madison, James



(Copy) Duplicate)
Sir
Consulate of the united States San Lucar 28th. September 1808.

I last had the pleasure to address you under date 28th. July a Copy of which was forwarded in my absence by the Camilla from Cadiz.  On the 30th. July I left home for Seville from which City I only returned a few days ago.  My object in visiting Seville, were 1st: To remove by personal conference if possible the impressions Mr. Young affair had made upon the minds of the Junta, and obtain the liberation of Mr. Gough, 2d.  To obtain the liberation of our vessels at Algesiras, brought in under the Decree of 3rd. Jany. which had been disavowed by the Supreme Junta.  This subject only became my duty when brought before the Supreme Junta of Seville, being then within my district.  3dly: To obtain possession of the Schooner Newyorks Cargo, saved from the wreck of that vessel, cast away on the coast of portugal last winter & Stored at Villa Real & which was claimed as a reprisal by a party of Spaniards who passed from Ayamonte broke open the stores where it was, pillaged about six thousand dollars of its value & certainly would have disposed of the whole in the same manner but for the activity of my Vice Consul at Ayamonte who possessed himself of the remainder of the goods: Before my departure from San Lucar I had addresed a respectfull tho’ strong representation on Mr. Goughs case without its doing a benifit to him.  On my arrival at Seville on presenting myself & credentials to the Junta I took that opportunity of speaking at lenght upon the subjects which had called me to that City.  In reply it was urged tho’ with temper that the forwarding the dispatches by Mr. Young was strongly indicative of a disposition in our Charge des affaires to promote the views of the invading power.  On the 6th. of August I addressed notes to the Supreme Junta on the several subjects that occupied me & on the one relating particularly to Mr. Goughs situation and on the 27th. I obtained the liberation of that Gentleman who a few days after left that City for Madrid.  I had almost every day interviews with individual members of the Junta & it was by them frequently urged & not always with respect that the interception of the Duke of Bergs dispatches proved on the part of the united States an unfriendly disposition towards Spain.  By placing this subject in its proper light I found these unfavourable impressions readily removed & gradually a friendly and respectfull conduct was observed towards me which was certainly far from being my situation on my arrival at Seville and for three weeks afterwards.
Soon after this Supreme Junta had formed itself at Seville, a merchant at Cadiz, Richd. W. Meade to whom eight of the vessels were consigned brought in under the decree of January 3d. made application to the Junta in person on the subject, and that board issued an order on the 16 or 17th. June that all vessels that were captured & brought in under that decree should be liberated.  But that the Junta at Algesiras, the Judge & the Commandant of Marine should form a board of inquiry to whom the several cases would be referred & that their united assent was necessary to the discharge of each vessel.  This was effecting nothing, as the Commandant of Marine is an owner of privateers & deeply interested in these vessels & Cargoes & had refused to obey the order or act under it, as were also some of the Junta in the same situation.  The business remained in this situation untill I was requested to act upon it, in doing which I Kept in view only the order which had been issued for the liberation of our Merchantmen, in consequence of a resolution of the Supreme Junta declaring the Decree of 3 Jany. of itself unjust & that all neutrals brought in under it should be forewith liberated.  My applications went to a renewal of the order issued on 16 or 17th. June in such form that obedience to it would be insured at Algesiras.  In my office to the Junta I carefully Kept out of view that the Duke of Berg had issued an order to that effect on 23d. May last, or, that the Cargoes had been in many instances forcibly taken for the use of the Government.  The first, being an act of the french government was in itself so unpopular that the worst consequences might be expected to result from it & the second would be alarming the Junta with a debt of 150 to 200,000 dollars which the state of their funds did not permit them to meet & which must necessarily follow the executing of the order.  In this situation my objects, were ably assisted by an office from Mr. Erving to the Junta on the subject, of which he furnished me a Copy & his arguments meeting those I had applied, confirmed me in the opinion that the course I had pursued was the proper one, and the Committee of Marine before whom the business was placed, personally assured me that what I desired would be immediately complied with.  At this Juncture Mr. Yznardy arrived at Seville & immediately commenced a correspondence with the Committee of Marine in which he used the very arguments  I had so carefully Kept out of view.  The effect was instantanious.  The Committee of Marine on my next application declared the business more intricate than they had at any former time considered it & that they should require time to determine upon it.  In fact I no longer considered the object practicable at Seville & immediately furnished Mr. Erving with every information in my possession on the subject, resting upon his applications to the Central Junta at Madrid which I trust will be more successfull.  I am not Misinformed as to the course I state Mr. Yznardy to have pursued as he shewed Mr. Gough his office on the subject, who gives me the information.  Withall it is certainly more than extraordinary that he should have interferred at the moment he did: Because so long as the business remained in his district he did not in any way interest himself in it.  But when it came before the Supreme Junta at Seville he made a written proposition to the Captains under this predicament, that he would attend to their business at Seville provided they would pay him a Commission of 2 1/ 2 P Ct.  This was refused by the Captains generally with a request that he would not intefere in their business, in any manner whatever, and I can not here avoid expressing the belief that had Mr. Meade made his application thro’ the regular channel of communication to the Supreme Junta in the first instance the difficulties that have since attended the subject would not have followed, but the object would have been compleately effected at that time.  I have not as yet succeeded in obtaining the remainder of the Cargo of the New York, saved from the wreck of that vessel, but am under the impression that I shall soon effect this object.  As I accompany this with dispatches from Mr. Erving I presume he advises you fully of the political situation of the Kingdom to the north & East of this which he is inabled to do with a greater prospect of Correctness from his position than my self at this distance, more particularly at this Crisis when even the public prints are full of contradictions and falsities  The army captured with General Dupont are quartered at this place, Xerez, port St. Marys & the Isla de Léon, amounting in the whole to about 15,000 Men.  Dupont & his staff were embarked from Cadiz about a month ago, & altho’ it was believed that they would not be permitted to pass to Marseilles by the Brittish  Yet I am persuaded they have not intercepted them.  After two hard contested actions between the french army of Portugal under General Junot & the Brittish under General Wellesley the last on the 21st. August Junot made a convention with Sir Hew Dalrymple who joined Wellesley the day following this last battle as Commander in chief by which it was stipulated that the french should be returned to France embarking with the honors of war, in brittish Ships taking with them all property in their possession with the military Chest, ordinance &c.  This Convention it is understood is not observed by the conquerors in the most unimportant article; & the general impression is that Junot & his army are destined for England, where the Russian fleet has already gone (except two Ships which are unfit for Sea), and whether this fleet remains the property of England is by the Convention to depend upon the Course the Emperor of Russia shall pursue in the present contest.  General Hope is at present in possession of Lisbon.  As there has been no publication stating the above particulars I send them to you from my correspondence.  As yet no treaty of Commerce has been formed between England & this Country, altho’ the harbour of Cadiz is filled with English Merchantmen with cargoes of colonial produce & Dry goods for which there is little or no demand.  They are permitted to enter such as have arrived at a duty of 15 P Ct. by a proclamation of the Captain General Morla and tis supposed this per Centage will become the permanent duty on English Fabrics generally including such as have been heretofore prohibited and such as are exclusively Granted, to the Philippine Company by their Charter.
I accompany this with Copies of two letters addressed to me by Mr. Gough & a file of the Seville papers with such publications as have occasionally appeared.  I have the honor to be with much respect & Esteem Sir Your most obed Servt

Rich. S. Hackley

